      Case 2:18-cr-00358-TFM-JTA Document 120 Filed 11/26/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          ) CRIMINAL CASE NO. 2:18-cr-358-TFM-JTA
                                            )
RICHARD A. STEHL                            )

                                            ORDER

       Pending before the Court is the Defendant’s Motion to Dismiss the Second Superseding

Indictment, as construed by the Magistrate Judge (Docs. 86, 94), the Report and Recommendation

(Doc. 104) that the motion to dismiss be denied, and Defendant’s objections (Doc. 109).1 The

Magistrate Judge held a hearing on the motion to dismiss on October 9, 2019, and incorporated

the arguments presented in the hearing in recommending the motion to dismiss be denied.

       The Court conducted a de novo review of those portions of the recommendation to which

Defendant objects. See 28 U.S.C. § 636(b). Additionally, the Court reviewed the parties’

arguments, the case file, and the relevant law, and fully considered the objections. Having done

so, the Court concurs with the Report and Recommendation and finds that the objections lack

merit. Accordingly, it is ORDERED as follows:

       (1) Defendant’s objections (Doc. 109) are OVERRULED;

       (2) The Report and Recommendation (Doc. 104) is ADOPTED;



1 The Court notes that, after the Magistrate Judge issued the Report and Recommendation, the
Government filed a Third Superseding Indictment (Doc. 105). Thus, the motion to dismiss
portions of the Second Superseding Indictment, as construed by the Magistrate Judge, is
technically moot. However, the arguments in the motion to dismiss are equally applicable to the
Third Superseding Indictment. Indeed, Defendant’s objections were filed subsequent to the
Government’s Third Superseding Indictment and set out the counts in the new indictment that it
argues are duplicitous. See Doc. 109 at 2. Therefore, in light of the proximity of trial and in the
interest of judicial efficiency, the Court construes the motion, Report and Recommendation, and
objections as applicable to the Third Superseding Indictment, as set out by Defendant.


                                           Page 1 of 2
       Case 2:18-cr-00358-TFM-JTA Document 120 Filed 11/26/19 Page 2 of 2



        (3) Defendant’s Motion to Dismiss (Docs. 86, 94) is DENIED.

        The Court notes that Defendant concedes in his objections that his concerns may be cured

by special verdict forms and an appropriate jury instruction. The Court agrees and will take up the

matter at trial.

        DONE and ORDERED this 26th day of November 2019.

                                                    /s/ Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
